Order entered October     I1          2012




                                               In The
                                        Qtourt of Ztpptat
                           31 uftlj   Itrict of cxa at atta
                                        No. 05-12-00841-CR

                            CLIFFORD CURTIS BELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27307-Q

                                             ORDER

       The Court REINSTATES the appeal.

       On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 15, 2012, we received the reporter’s record.

Accordingly, we VACATE the October 11, 2012 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                         /            .     /
                                                        DAVID L. BRIDGES
                                                        JUSTICE